Citation Nr: 1721428	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  15-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to restoration of a 100 percent disability rating (or evaluation), effective August 1, 2014, for the service-connected bilateral hearing loss, including whether the reduction in compensation from 100 percent to 80 percent disabling for the period from August 1, 2014 to August 12, 2016, was proper.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1951 to October 1952.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which decreased the disability rating for the service-connected bilateral hearing loss from 100 percent to 80 percent disabling effective August 1, 2014.  The bilateral hearing loss was evaluated in connection with an assessment as to whether the Veteran is competent for the purpose of direct receipt of VA compensation benefits based on evidence received in August 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016). 


FINDING OF FACT

In an April 2017 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for restoration of a 100 percent disability rating from August 1, 2014 to August 12, 2016 for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the issue of restoration of a 100 percent disability rating, effective August 1, 2014, for the service-connected bilateral hearing loss, including the question of whether the reduction in compensation from 100 percent to 80 percent disabling for the period from August 1, 2014 to August 12, 2016 was proper, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  As the withdrawn issue is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

On April 19, 2017, prior to the promulgation of a decision by the Board, a written statement (dated April 11, 2017) was received from the Veteran's VA-appointed fiduciary indicating the Veteran was withdrawing the appeal for restoration of a 100 percent disability rating from August 1, 2014 to August 12, 2016 for bilateral hearing loss.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Given this action, the Board does not have jurisdiction to review the appeal further with respect to this issue and it will be dismissed.  38 U.S.C.A. § 7104. 


ORDER

The appeal for restoration of a 100 percent disability rating, effective August 1, 2014, for the service-connected bilateral hearing loss, including the question of whether the reduction in compensation from 100 percent to 80 percent disabling for the period from August 1, 2014 to August 12, 2016 was proper, having been withdrawn, is dismissed.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


